WEINFELD, District Judge.
It is not clear from the complaint whether the plaintiff under the first claim is suing for alleged infringement of the copyrighted catalogues or of the alleged original design of lamps illustrated in the catalogues, or for infringement of copyrighted lamps. If there are two or more separate and distinct claims of infringement these should be separately stated and numbered since defenses may be available as against one claim and not the other. This is especially desirable since there appears to be a sharp controversy as to whether the lamps themselves are copyrighted.
The first claim also abounds in unnecessary allegations appropriate to a charge of “palming Off” and unfair competition which but serve to confuse, and the complaint is conspicuous for its failure to set forth “a short and plain statement of the claims showing that the pleader is entitled to relief,” as required by Rule 8(a). The rules should be observed and the unnecessary allegations should be eliminated from the amended complaint. Cf. Form 17, Appendix of Forms, Federal Rules of Civil Procedure, Rule 84, 28 U.S.C.A.
*682The court regrets that neither counsel has seen fit to submit a memorandum of law, and also notes their failure to furnish the exhibits, i. e., the catalogues of their respective clients.
The complaint is dismissed with leave to plead anew.
Settle order on notice.